er OS Se a ae ee

Case 1:18-cv-00993-RA-SLC Document 98-5 Filed 08/13/20 Page 1 of 1

AY 399 (UL09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
. Southern District of New York

nnamane lron nots

‘ )
Phang . ) ‘ to
‘ e v. ‘ : ) Civil Action No. { « iS Pe ss HO0e9 Fe =RA SLC
\ i Yo ven ee ae sos owe Yeon )
Deferudunt )
__ WAIVER OF THE SERVICE OF SUMMONS
To Prono’ e.. \x omority

ame of the plaintiff's aterney or unrepresented plaintiff)

T have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent. agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court's
Jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also ar that f, or the entity I represent, must file and serve an answer or a motion under Rule 12 within

  
  
    

 

60 days from x05% wr ~ OO . the date when this request was sent (or 90 days if it was sent outside the
United States). ICT fail to do so, a default judgment will be entered against me or the entity I represent.
? SA
Date: > M4 Qo
Signeeure of the attorney or wirepresentod X.
Wiecinen e- \rouw Khe
Printed name of party waiving: service of swonnons Printed name
Py tne ( i. ow)
Address

qtco valpo-khee acl @® Oy "re \ tHe
fimail address —

(2) 427-5490

Telephone nyenber

 

Dury to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Pederal Rules of Civil Procechine requires certain dcfendants to cooperate m saving unnecessary expenses of serving a summons
and complaint. A defendant who ts located in the United States and who fails to return a signed waiver of service requested by a plaintll located m
the United States wall he required to pay the expenses of service. unless the defendant shows good cause lor the Gailure

“Giorxl cause™ does nev include a belie! that the lawsuit is groundless, of that t bas been heouyht man improper venue or that the court has
no jurisdiction over this matter or over the defendant or the delerslant’s property

If the waiver as signed and returned. you can shill make these and all other defenses and objections. but you cannot pbycet to the absence of
a stmimions or of service

Ifyou witive service. then you must, within the time specified on the warver loem, scrve an answer or a motion under Rule (2 on the plaintiff
and hike a copy will the court. Dy saying and retuming the waiver form, vou are allowed more tune to respond than ia summons hid been served
